IN THE MISSOURI COURT OF APPEALS
                     WESTERN DISTRICT
STATE OF MISSOURI,                        )
                                          )
              Respondent,                 )
                                          )
       v.                                 )       WD77540
                                          )
HENRY R. RAMIREZ,                         )       Opinion filed:
                                          )
              Appellant.                  )

     APPEAL FROM THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
             THE HONORABLE ROBERT M. SCHIEBER, JUDGE

                Before Division One: Cynthia L. Martin, Presiding Judge,
                  Joseph M. Ellis, Judge and James E. Welsh, Judge


       Appellant Henry Ramirez appeals from his convictions of one count of murder in

the second degree, § 565.021,1 two counts of assault in the first degree, § 565.050, and

three counts of armed criminal action, § 571.015. Appellant contends that the trial court

erred in refusing to instruct on the lesser-included instructions of voluntary

manslaughter, involuntary manslaughter, and assault in the second degree. For the

following reasons, the judgment is vacated.

       On April 5, 2012, the police responded to the home of Roy Willis in Kansas City,

Missouri. Upon arrival, the police came in contact with Roy and his adult son, Justin


1
 Unless otherwise noted, all statutory citations are to RSMo 2000 as updated through the 2012
Cumulative Supplement.
Willis, both of whom had sustained multiple stab wounds. Upon inspection of the home,

the police discovered the body of Tom Willis, Roy's brother. Tom had also sustained

multiple stab wounds and was pronounced dead at the scene. The police recovered

two knives that were on a desk in the kitchen. One of the knives tested positive for

blood. Roy and Justin identified Appellant as the perpetrator.

      The police arrested Appellant when he returned to the Willis home later that

evening. The coveralls Appellant was wearing contained bloodstains that were later

determined to match Justin's and Roy's DNA. Appellant was subsequently charged with

one count of second-degree murder, two counts of first-degree assault, and three

counts of armed criminal action.

      In 2014, the case proceeded to trial. The State presented the following evidence

during its case-in-chief. On the afternoon of April 5, 2012, Roy, Justin, and Tom were at

the Willis home. Roy was sitting in the garage when Appellant approached him and

asked to speak with Justin. Appellant and Justin grew up together, and the Willises

considered Appellant to be family.     Roy yelled to Justin, who was upstairs in his

bedroom, that Appellant wanted to talk with him. Roy then escorted Appellant up the

basement steps and into the kitchen. While in the kitchen, Appellant said something to

Roy. When Roy turned to face Appellant, Appellant began stabbing Roy with a knife.

      Roy fled from Appellant, ran into the bathroom, and attempted to shut the door.

Appellant, however, was able to enter the bathroom and continued stabbing Roy, who

fell backwards into the bathtub. Justin then came into the bathroom and pulled

Appellant off of Roy. When Appellant began attacking Justin, Justin ran out of the

bathroom, and Appellant followed. When Appellant and Justin left the bathroom, Roy



                                            2
exited the home, yelled for help, and called 911. As he was exiting the home, Roy

observed Tom lying on the living room floor in a puddle of blood.

         Appellant's brother, Billy Burns, was at a home nearby when he heard cries for

help. He started in the direction of the Willis home and saw Appellant kicking something

in the garage. When Burns got closer, Appellant ran back upstairs into the Willis home.

Burns entered the garage and observed Justin severely injured on the garage floor. He

went upstairs, found Appellant in the kitchen, and asked: "What the hell is going on?"

Appellant then ran back downstairs and exited the Willis home without responding to

Burns.

         Roy and Justin were transported to local hospitals. As a result of the stabbing,

Roy suffered injuries to his lung, neck, stomach, and small intestine. Justin sustained

stab wounds to his leg, back, and carotid artery. Tom's autopsy established that he had

been stabbed five times, including once in the carotid artery. All of Tom's five wounds

were considered fatal injuries.

         After the close of the State's evidence, Appellant testified on his own behalf and

claimed self-defense.      Appellant explained that, on April 4, 2014, he went to the

emergency room and received a prescription for Percocet after he hyper-extended his

elbow. When he entered the Willis home on April 5, 2014, he had a conversation with

Justin about the injury and his prescription for Percocet.        Justin asked for some

Percocet, but Appellant refused to give him any. At the time, both Justin and Roy were

seeking treatment for their addictions to pain medications.

         Appellant went on to testify that when he refused to give Justin the Percocet,

Justin punched him in the face, causing him to fall backward. Justin, Tom, and Roy



                                             3
proceeded to attack and kick him. Appellant then saw Roy pull what Appellant believed

to be a knife from his hip or pocket. Fearing for his life, Appellant responded by pulling

his pocketknife and using it to defend himself as he got up off the floor. Appellant

explained that the struggle continued throughout the house and that, if able, he would

have left the home.

      At the instruction conference, Appellant requested that the jury be instructed on

the lesser-included offenses of voluntary manslaughter, involuntary manslaughter, and

second-degree assault. The trial court refused the proffered instructions on the basis

that there was no evidence to support the submission of instructions on the lesser-

included offenses. The jury was subsequently instructed on second-degree murder,

first-degree assault, armed criminal action, and self-defense.

      The jury found Appellant guilty as charged. The trial court sentenced Appellant

to terms of life imprisonment for the second-degree murder count and each of the two

first-degree assault counts and to ten years on each of the three armed criminal action

counts. The trial court ordered all sentences to run concurrently except for one of the

life sentences, which the court ordered to run consecutive to the other four sentences.

Appellant subsequently filed a motion for new trial which included claims related to the

trial court's failure to instruct on the lesser-included offenses. The trial court denied

Appellant's motion for new trial. Appellant raises two points of error on appeal.

      In his first point, Appellant contends that the trial court erred in refusing to instruct

the jury on the lesser-included offenses of voluntary and involuntary manslaughter. We

review "de novo a trial court's decision whether to give a requested jury instruction

under section 556.046." State v. Jackson, 433 S.W.3d 390, 395 (Mo. banc 2014). "[I]f



                                              4
the statutory requirements for giving such an instruction are met, a failure to give a

requested instruction is reversible error." Id.

       Voluntary manslaughter and involuntary manslaughter are lesser-included

offenses of murder in the second degree. § 565.025.2(2). Pursuant to § 556.046, a trial

court is obligated to give an instruction on a lesser-included offense when: (1) "a party

timely requests the instruction"; (2) "there is a basis in the evidence for acquitting the

defendant of the charged offense"; and (3) "there is a basis in the evidence for

convicting the defendant of the lesser included offense for which the instruction is

requested." Jackson, 433 S.W.3d at 396. "Doubts concerning whether to instruct on a

lesser included offense should be resolved in favor of including the instruction, leaving it

to the jury to decide." Id. at 399 (internal quotation omitted).

       The State concedes that Appellant timely requested the instructions on voluntary

and involuntary manslaughter. The State further concedes that, because the jury has

the right to believe or disbelieve all or any part of the evidence, id., there was a basis for

the jury to acquit Appellant of the charged offense of murder in the second degree. It

argues, however, that there was no basis in the evidence for convicting Appellant of the

lesser-included offenses of voluntary manslaughter and involuntary manslaughter.

       We begin by considering whether the trial court erred in failing to instruct on the

lesser-included offense of involuntary manslaughter.           Appellant argues that the

evidence presented at trial provided a basis for acquitting him of second-degree murder

and convicting him of involuntary manslaughter. In response, the State contends that,

while there is a basis for acquitting Appellant of second-degree murder, there is no

basis in the evidence to support an inference that Appellant acted recklessly, so as to



                                              5
support a conviction for involuntary manslaughter, when he stabbed Tom five times in

vital areas of the body. Accordingly, the issue presented is whether there is a basis in

the evidence for convicting Appellant of involuntary manslaughter.

         "[T]he jury's right to disbelieve all or any part of the evidence, and its right to

refuse to draw any needed inference, is a sufficient basis in the evidence to justify

giving any lesser included offense instruction when the offenses are separated only by

one differential element for which the state bears the burden of proof." Jackson, 433
S.W.3d at 401. "Lesser-included offenses that are separated from the greater offense

by one differential element for which the state bears the burden of proof are referred to

as 'nested' lesser-included offenses." State v. Randle, No. SC94646, 2015 Mo. LEXIS

146, at *4-5 (Mo. banc August 4, 2015). "Nested" lesser-included offenses are "those

[offenses] comprised of a subset of the elements of the charged offense." Jackson,
433 S.W.3d at 404. "Consequently, it is impossible to commit the greater without

necessarily committing the lesser." Randle, 2015 Mo. LEXIS 146, at *5 (emphasis in

original, internal quotation omitted). "A defendant is entitled, upon proper request, to an

instruction on a 'nested' lesser-included offense and, therefore, does not have to

introduce affirmative evidence or 'cast doubt' over the state's evidence in any way."

State v. Roberts, No. SC94711, 2015 Mo. LEXIS 147, at *4-5 (Mo. banc August 4,

2015).

         As charged in this case, "[a] person commits the crime of murder in the second

degree if he [or she] . . . [k]nowingly causes the death of another person[.]"2                             §

565.021.1(1). In contrast, "[a] person commits the crime of involuntary manslaughter in


2
  “A person ‘acts knowingly’ . . . [w]ith respect to a result of his conduct when he is aware that his conduct
is practically certain to cause that result.” § 562.016.3(2).

                                                      6
the first degree if he or she . . . [r]ecklessly causes the death of another person."3 §

565.024.1(1). Thus, under the circumstances of this case, the sole differential element

between second-degree murder and involuntary manslaughter is the culpable mental

state, requiring the State to prove that the defendant acted with a different intent with

respect to causing the victim's death.

        Although "knowingly" and "recklessly" constitute different mental states, Missouri

has statutorily "graded" its culpable mental states. See § 562.021.4. Each mental state

is included in the higher mental states. § 562.021.4. In particular, as pertinent to this

case, "Section 562.021.4 provides that, '[w]hen recklessness suffices to establish a

culpable mental state, it is also established if a person acts purposefully or knowingly.'"

Randle, 2015 Mo. LEXIS 146, at *5. Therefore, where the evidence is sufficient to

establish a person acted purposely or knowingly, there is no need for additional proof

that the defendant acted recklessly. Id. at *4-5.

        The offenses of second-degree murder and involuntary manslaughter require the

State to prove that the defendant acted with a different intent with respect to causing the

victim's death. Therefore, different mental states are required to prove the separate

offenses of second-degree murder and involuntary manslaughter, and "these different

mens rea requirements are differential elements on which the State bears the burden of

proof." Id. at *6-7. The remaining element, causing the death of the victim, remains the

same. Accordingly, involuntary manslaughter is a "nested" lesser-included offense of

second-degree murder.4


3
  “A person ‘acts recklessly’ . . . when he consciously disregards a substantial and unjustifiable risk that
circumstances exists or that a result will follow, and such disregard constitutes a gross deviation from the
standard of care which a reasonable person would exercise in the situation.” § 562.016.4.
4
  This Court reached this same conclusion in State v. Sanders, No. WD76452, 2015 Mo. App. LEXIS

                                                     7
       In the case at bar, both parties concede that the record contained sufficient

evidence to prove the elements of second-degree murder. The presence of sufficient

evidence to establish that Appellant committed second-degree murder by knowingly

causing the victim's death necessarily means that there was also a basis in the

evidence for the jury to convict Appellant of involuntary manslaughter by recklessly

causing his death. See Roberts, 2015 Mo. LEXIS 147, at *5 ("[P]roof that Mr. Roberts

committed second-degree domestic assault by 'knowingly' causing physical injury to

A.A. necessarily means there was also a basis in the evidence for the jury to convict Mr.

Roberts of third-degree domestic assault by 'recklessly' injuring A.A."); Randle, 2015

Mo. LEXIS 146, at *7 ("[I]f Mr. Randle 'knowingly' inflicted physical injury, he necessarily

engaged in conduct sufficient to establish that he 'recklessly' inflicted physical injury.").

Accordingly, upon Appellant's request, the trial court was obligated to submit an

instruction on the "nested" lesser-included offense of involuntary manslaughter.                     It

committed reversible error in refusing to so instruct the jury.

       Because Appellant's murder conviction and sentence must be vacated on this

basis, we need not address whether the trial court also erred in refusing to give a

voluntary manslaughter instruction. That claim of error is complicated by the fact that

the instruction requested by Appellant did not conform to the applicable MAI-CR

instruction. We note, however, that, if the same evidence is presented on retrial and a

voluntary manslaughter instruction conforming to MAI-CR is requested, the trial court

should give the voluntary manslaughter instruction as the evidence presented at the




117, at *4 (Mo. App. W.D. Feb. 3, 2015), which has been transferred to the Missouri Supreme Court.

                                                  8
original trial was sufficient to inject the issue of sudden passion arising from adequate

cause into the case.5 Point granted.

        In his second point, Appellant contends that the trial court erred in refusing to

instruct on the lesser-included offense of assault in the second degree with regard to

the two first-degree assault charges. Again, we review "de novo a trial court's decision

whether to give a requested jury instruction under section 556.046." Jackson, 433
S.W.3d at 395. "[I]f the statutory requirements for giving such an instruction are met, a

failure to give a requested instruction is reversible error." Id.

        Assault in the second degree is a lesser-included offense of assault in the first

degree. State v. Jefferson, 414 S.W.3d 82, 86 (Mo. App. E.D. 2013). Pursuant to §

556.046, a trial court is obligated to give an instruction on a lesser-included offense

when: (1) "a party timely requests the instruction"; (2) "there is a basis in the evidence

for acquitting the defendant of the charged offense"; and (3) "there is a basis in the

evidence for convicting the defendant of the lesser included offense for which the

instruction is requested." Jackson, 433 S.W.3d at 396. "Doubts concerning whether to

instruct on a lesser included offense should be resolved in favor of including the

instruction, leaving it to the jury to decide." Id. at 399 (internal quotation omitted).


5
  Appellant testified that Justin was persistent about asking for the Percocet and eventually hit Appellant
in the face after Appellant refused to give him the pills. Appellant explained that he fell back into the living
room and that Justin, Tom, and Roy proceeded to attack and kick him. Appellant testified that he then
saw Roy pull a knife from his pocket. Appellant tried his “best to get to [his] feet” and pulled the knife out
to “defend” himself. Appellant testified that he was in fear and that he had not gone to the Willises’ home
expecting to get into a fight. He further stated that he was not paying attention to how many times or
where he stabbed the victims, he was stabbing “wherever [he] could get them to get them off [him].”
Testimony from Burns indicated that Appellant appeared “shocked and traumatized” and was “white as a
ghost” following the incident.
         The jury could accept or believe any of Appellant’s testimony. State v. Redmond, 937 S.W.2d
205, 209 (Mo. banc 1996); see also Jackson, 433 S.W.3d at 399. The jury, therefore, could believe that,
as a result of the “unexpected encounter” with the Willises, Appellant was driven by fear, not reason,
when he stabbed Tom. Accordingly, the evidence presented was sufficient to inject the issue of sudden
passion arising from adequate cause.

                                                       9
        The State concedes that there was a timely request for instruction on the lesser-

included offense of second-degree assault and that there was a basis to acquit

Appellant of the charged offense of assault in the first degree. Nevertheless, the State

again avers that Appellant's actions transcend recklessness and, thus, there is no basis

in the evidence to convict Appellant of the lesser-included offense of assault in the

second degree. We disagree.

        As charged in this case, assault in the second degree is a nested lesser-included

offense of assault in the first degree. "A person commits the crime of assault in the first

degree if he [or she] attempts to kill or knowingly causes or attempts to cause serious

physical injury to another person." § 565.050.1 (emphasis added). "A person is guilty

of attempt to commit an offense when, with the purpose of committing the offense, he

does any act which is a substantial step toward the commission of the offense." §

564.011.

        In this case, the jury was instructed to find the defendant guilty of assault in the

first degree if it found that Appellant attempted to kill or cause serious physical injury to

Willis by stabbing him and did, in fact, cause serious physical injury to Willis.

Accordingly, the jury was required to find Appellant guilty if it found that he purposely

stabbed Willis intending to kill or cause serious physical injury to him and thereby

caused serious physical injury to him.6




6
   For whatever reason, the State chose not to instruct the jury to find the defendant guilty if it found that
he had knowingly caused serious physical injury to Willis and to instead instruct the jury to find him guilty
if it found that he purposely tried to cause serious physical injury to Willis by stabbing him and did, in fact,
cause serious physical injury to him. As it relates to this case, however, this is a difference without
distinction. Whether the requisite culpable mental state was purposely or knowingly, the result in this
case is the same.
                                                           0
                                                      10
       "A person commits the crime of assault in the second degree if he [or she] . . .

[r]ecklessly causes serious physical injury to another person."            § 565.060.1(3)

(emphasis added). Therefore, under the circumstances of this case, the differential

element between first-degree assault and second-degree assault is whether Appellant

acted purposely or recklessly in causing serious physical injury to Willis by stabbing

him.

       As previously explained, Missouri has graded its culpable mental states such that

each culpable mental state is included in the higher culpable mental states.              §

562.021.4. "When recklessness suffices to establish a culpable mental state, it is also

established if a person acts purposefully or knowingly." § 562.021.4. Therefore, when

evidence is sufficient to establish that a defendant acted "purposely" or "knowingly," it is

automatically sufficient to establish that a defendant "recklessly" acted. Randle, 2015

Mo. LEXIS 146, at *4-5.

       Thus, it follows that, as charged in this case, second-degree assault is a nested

lesser-included offense of first-degree assault in that it is comprised of a subset of the

elements of first-degree assault. The State does not refute that there was sufficient

evidence to convict Appellant of the offense of first-degree assault. Because there was

sufficient evidence to prove the elements of the greater offense of first-degree assault,

there was, necessarily, sufficient evidence to prove the nested lesser-included offense

of second-degree assault.     When a defendant requests an instruction for a nested

lesser-included offense, that instruction must be given. Jackson, 433 S.W.3d at 404.

The trial court, therefore, committed reversible error by failing to instruct on the nested

lesser-included offense of assault in the second degree. Point granted.


                                                 1
                                            11
       For the foregoing reasons, Appellant's convictions for second-degree murder and

first-degree assault are vacated. Because his convictions for armed criminal action are

based upon his murder and assault convictions, they are also vacated.

       The judgment is vacated, and the case is remanded.




                                                   ________________________________
                                                   Joseph M. Ellis, Judge
All concur.




                                               2
                                          12